Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Information Disclosure Statements (IDS) filed 26 August 2021 have been entered. Applicant’s amendments of the abstract and the claims filed 26 August 2021 have been entered. Applicant’s remarks filed 26 August 2021 are acknowledged.
Claims 9, 17 and 23-41 are cancelled. Claims 1-8, 10-16 and 18-22 are pending and under examination to the extent they read on the elected species:
A-a) wherein the method comprising administering to the subject an amount of a microtubule altering drug (a microtubule disrupting drug or a microtubule stabilizing drug); 
B-i) wherein the method further comprising administering to the subject a microtubule disrupting drug;
D-b) wherein the microtubule altering drug is a microtubule stabilizing drug;
F-a) wherein the microtubule stabilizing drug is taxane; and
H) wherein the bone-related disorder is osteoporosis.
Claims 1, 5, 7, 18-20 and 22 read on the elected species, and claims 2-4, 6, 8, 10-16 and 21 are withdrawn as being drawn to non-elected species.

Application Data Sheet


Specification
The objection of the abstract for typographical errors or informalities is withdrawn in response to Applicant’s amendment of the abstract. 

Claim Rejections Withdrawn
The rejection of claims 1, 5, 7, 9, 18, 22 and 23 under 35 U.S.C. 102(a)(1), as being anticipated by Hunter (US 2008/0113035 A1, Pub. Date: May 15, 2008), is withdrawn in response to Applicant’s amendment of independent claims 1 and 18 to limit “a method for treating osteoporosis in a subject”.
The rejection of claims 1, 5, 7, 9, 18, 22 and 23 under 35 U.S.C. 102(a)(1), as being anticipated by Brahn et al. (Arthritis & Rheumatism, 1994, Vol. 37(6): 839-845), is withdrawn in response to Applicant’s amendment of the claims as above.
The rejection of claims 19 and 20 under 35 U.S.C. 103, as being unpatentable over Hunter (US 2008/0113035 A1), in view of Giannakakou et al. (Int. J. Cancer, 1998, Vol. 75:57-63), is withdrawn in response to Applicant’s amendment of the claims as above.
The rejection of claims 19 and 20 under 35 U.S.C. 103, as being unpatentable over Brahn et al., in view of Schinitsky (U.S. Patent No. 4,208,414, Date of Patent: Jun. 17, 1980), and further in view of Giannakakou et al., is withdrawn in response to Applicant’s amendment of the claims as above.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 18-20 and 22 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, for reasons set forth in the previous Office Action and the following.
Applicant argues that independent claims 1 and 18 have been amended to limit treating osteoporosis, which is supported in the Examples of the specification, accordingly, the rejection under 35 U.S.C. §112(a) should be withdrawn.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
As set forth in the previous Office Action, the claims are rejected under 35 U.S.C. 112(a), “because the specification, while being enabling for: a method for treating a bone-related disorder associated with cancer or a chronic inflammatory disease, such as rheumatoid arthritis, in a subject, the method comprising administering to the subject a pharmacologically effective amount of a microtubule stabilizing drug or a microtubule disrupting drug, or a combination of a microtubule stabilizing drug and a microtubule disrupting drug administered sequentially, does not reasonably provide enablement for including osteoporosis (the elected species)” (at page 4).
Independent claims 1 and 18 have been amended to recite a method for treating osteoporosis in a subject comprising administering to the subject a pharmacologically effective amount of a microtubule altering drug or a microtubule stabilizing drug. The specification, however, does not enable a person skilled in the art to practice the invention commensurate in scope with these claims. As set forth in the previous Office Action (at page 5), microtubule stabilizing drugs (such as taxanes including paclitaxel and docetaxel) and microtubule disrupting drugs (such as vinca alkaloids including vinblastine and vincristine) are well known as cytotoxic chemotherapy drugs that act during cellular mitosis, enabling them to target fast growing cancer cells. Fanale et al. (Anal. Cell. Pathol., 2015 Sep., Vol. 2015, Article ID 690916) reviewed this class of molecules and their uses in cancer therapies. Fanale et al. teaches that clinical applications of these drugs have unfortunately shown several limits, such as a high level of neurological and bone marrow toxicity. Hunter (US 2008/0113035 A1, Pub. Date: May 15, 2008) also teaches the uses of anti-microtubule agents for treating chronic inflammatory diseases, such as rheumatoid arthritis. Hunter teaches that the treatment relies upon the ability the anti-microtubule agents to inhibit mesenchymal cell hyperproliferation [0254]. As for the effects of these drugs on bone, Axelsen et al. (Mol. Clin. Oncol., 2018, Vol. 8(6):767-772) teaches that breast cancer patients treated with paclitaxel or docetaxel suffered from significant bone mineral density (BMD) loss in hip and lumbar spine. Thus, in addition to the well-known neurological and bone marrow toxicity, the art teaches adverse effects of such anti-mitotic drugs on bone, i.e., the drug significant BMD loss. The specification fails to provide evidence that a microtubule stabilizing/disrupting drug can provide effective treatment for osteoporosis.
Applicant argues that the claimed invention is supported in the Examples of the specification, however, the specification does not show evidence that administering a microtubule stabilizing/disrupting drug can treat osteoporosis in a subject. In Example 4, the specification discloses that treatment of cultured osteocyte-like Ocy454 cells with colchicine, which disrupts microtubule network, eliminated the fluid shear stress (FSS)-induced increase in Ca2+ influx and CaMKII phosphorylation and decrease in sclerostin protein. In Example 5, the specification discloses the use of Taxol to stabilize the microtubule filament against depolymerization, thereby increasing microtubule network density. The results showed that Taxol-treated Ocy454 cells subjected to 4 dynes/cm2 FSS had reduced FSS-induced CaMKII phosphorylation and a blunted decrease in sclerostin protein, however, both of which were restored at 16 dynes/cm2 of FSS. The specification describes that the increase in the density or stability of the microtubule network by Taxol raised the threshold for FSS-induced activation of Ca2+ influx, CaMKII signaling and sclerostin abundance. In Example 6, the specification shows that Taxol treatment of Ocy454 cells in vitro or murine cortical bone ex vivo markedly increased the amount of Glu-tubulin, which is responsible for the osteocyte response to FSS and results in cytoskeletal stiffness. The specification, however, does not show any evidence that such drugs (e.g., colchicine or Taxol) can promote bone formation in a subject suffering from osteoporosis. On the contrary, the instant specification describes that “Colchicine, a drug that binds tubulin and promotes microtubule depolymerization, inhibits ERK signaling, cell proliferation, …” (p. 20, lines 20-23), which is consistent to the art cited above that these cytotoxic agents inhibit cell proliferation.
Since the art teaches an opposite effect of microtubule altering drugs (e.g., paclitaxel or docetaxel) on bone (i.e., causing significant BMD loss), it is unpredictable what outcome(s) it may have if such cytotoxic drugs are administered to a patient having osteoporosis. Clearly, it would require undue experimentation to practice the invention as claimed. The specification does not satisfy the enablement requirements set forth under 35 U.S.C. 112(a).

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 12, 2021